                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

ORLANDES VANN, ELLIOT VANN                     )
WILLS, DEMETRIOUS WALKER, and                  )
All Other Similarly Situated Individuals,      )
                                               )
                           Plaintiff,          )
                                               )
             v.                                )             1:18-cv-04455
                                               )
DOLLY, INC.,                                   )             Judge Charles P. Kocoras
                                               )
                           Defendant.          )

                                         ORDER

      Before the Court is Defendant Dolly, Inc.’s (“Dolly”) motion to dismiss

Plaintiffs Orlandes Vann, Elliot Vann Wills, Demetrious Walker, and all other similarly

situated individuals’ (collectively, “Plaintiffs”) First Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the following reasons, the Court grants

Dolly’s motion.

                                        STATEMENT

      For purposes of this motion, the Court accepts as true the following facts from

the amended complaint. Murphy v. Walker, 51 F.3d 714, 717 (7th Cir. 1995). All

reasonable inferences are drawn in Plaintiffs’ favor. Tamayo v. Blagojevich, 526 F.3d

1074, 1081 (7th Cir. 2008).

      Dolly is a Delaware corporation that provides moving services for customers in

several states across the country, including Illinois, through its internet-based “Dolly”
application. Plaintiffs are Illinois residents who worked for Dolly as “helpers,” those

who performed moving services for customers.           The “Dolly” application allows

customers to post listings for moving jobs which helpers bid on to secure work.

      Dolly maintained exclusive control over rates charged for moving services,

compensation and payment of helpers, maintenance of the “Dolly” application,

advertising of moving services, and the division of responsibilities among helpers.

Dolly also required helpers to be trained on company policies and enforced discipline

for violations, including paycheck deductions if a helper relisted an accepted bid. Dolly

prohibited helpers from exchanging personal information with customers or performing

independent services for customers.       Finally, Dolly mandated that helpers wear

company-branded attire at jobsites.

      According to the complaint, Dolly agreed to pay the helpers an hourly wage for

time spent at a jobsite. Plaintiffs allege that this wage did not account for their entire

work time, as it did not reflect time helpers spent booking customer jobs through the

“Dolly” application, reviewing e-mails that detailed company instructions, or the one-

hour unpaid training course at the commencement of a helper’s employment. Plaintiffs

claim that accounting for this additional time would cause their hourly rates to fall

below the minimum wage.

      Plaintiffs filed their original complaint on June 26, 2018, alleging minimum

wage violations under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”),

the Illinois Minimum Wage Law, 820 ILCS § 105/1 et seq. (“IMWL”), and the Chicago

                                            2
Minimum Wage Ordinance, Chicago Mun. Code Chap. 1-24-010 et seq. (“CMWO”).

Plaintiffs also alleged unlawful paycheck deductions under the Illinois Wage Payment

and Collection Act, 820 ILCS § 115/1 et seq. (“IWPCA”). Plaintiffs filed their first

amended complaint on December 14, 2018, reasserting these claims against Dolly. On

January 29, 2019, Dolly moved to dismiss the first amended complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6).

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests

the sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Plaintiffs need not provide detailed factual allegations,

but must provide enough factual support to raise their right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim must be

facially plausible, meaning that the pleadings must “allow…the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described “in sufficient detail to

give the defendant ‘fair notice of what the…claim is and the grounds upon which it

rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements,” are insufficient to withstand a

12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

                                            3
      Dolly urges the Court to dismiss the first amended complaint because Plaintiffs

do not adequately plead a claim for minimum wage violations or unlawful paycheck

deductions. The Court addresses each argument in turn.

I. Sufficiency of FLSA, IMWL, and CMWO Claims

      FLSA provides that “every employer shall pay to each of his employees who in

any workweek is engaged in commerce…not less than—$7.25 an hour.” 29 U.S.C. §

206. The Seventh Circuit has held that FLSA violations are not measured on an hourly

basis, but rather by the employee’s average wages over the course of the workweek.

Hirst v. SkyWest, Inc., 910 F.3d 961, 965 (7th Cir. 2018). Therefore, to state a claim

under the FLSA, “the plaintiffs must plausibly allege at least one workweek for which

the compensation they received, divided by their total compensable time, failed to meet

the FLSA minimum wage of $7.25 per hour.” Hirst v. SkyWest, Inc., 283 F.Supp.3d

684, 691 (N.D. Ill. 2017), affirmed by Hirst, 910 F.3d at 966.

      To illustrate, in Hirst, the Seventh Circuit affirmed the dismissal of FLSA claims

brought by flight attendants who were only compensated for the time they spent in the

air. Hirst, 910 F.3d. at 964–66. The flight attendants asserted that they were not paid

for the time required to go through security, to write reports about irregular operations,

to read training materials, or for layovers between flights. Hirst, 283 F.Supp.3d at 687.

The court dismissed the flight attendants’ original complaint because it “failed to allege

the plaintiffs’ hourly wages, the total compensation they received for any workweek,

and…the total number of hours worked in any given week.” Id. at 691. Despite the

                                            4
flight attendants alleging specific numbers slightly over $7.25 per hour in their amended

complaint, the Court held that it was “utter speculation” to assume that “there must have

been some coincidental occasions when the number of those hours combined to reduce

their average hourly rate over that week below the minimum wage.” Id. at 694. The

court emphasized that dismissal was proper because “allegations to the effect that

employees frequently or typically performed uncompensated work do not suffice to

allege a plausible FLSA claim.” Id.

      Similar to the complaint in Hirst, Plaintiffs’ allegations do not provide enough

information to survive a motion to dismiss. Plaintiffs state that Dolly agreed to pay

them an hourly wage, but do not indicate their hourly compensation. Plaintiffs allege

that they were not compensated for their time spent booking jobs, reviewing e-mails, or

attending a one-time training, but do not indicate the amount of paid or unpaid work

they performed in a workweek. Indeed, Plaintiffs fail to allege the amount which they

were compensated for any workweek.           Without these details, the Court cannot

determine whether Plaintiffs’ wages fell below the floor provided by the FLSA.

      This same analysis applies to Plaintiffs’ allegations under the IMWL and the

CMWO. See Condo v. Sysco Corp., 1 F.3d 599, 601 n.3 (7th Cir. 1993); Franks v.

MKM Oil, Inc., 2010 WL 3613983, at *5 (N.D. Ill. 2010). Given that Plaintiffs do not

allege details regarding the hours they worked or the compensation they received, they

cannot state a claim under the IMWL or the CMWO. Accordingly, Dolly’s motion to

dismiss the FLSA, IMWL, and CMWO claims for failure to state a claim is granted.

                                           5
II. Sufficiency of IWPCA Claim

      The IWPCA gives employees “a cause of action against employers for the timely

and complete payment of earned wages.” Enger v. Chi. Carriage Cab Corp., 812 F.3d

565, 568 (7th Cir. 2016). “In particular, the IWPCA prohibits employers from taking

deductions from employees’ wages unless the deductions are: (1) required by law; (2)

to the benefit of the employee; (3) in response to a valid wage assignment or wage

deduction order; or (4) made with the express written consent of the employee, given

freely at the time the deduction is made.” Costello v. BeavEx, Inc., 810 F.3d 1045, 1050

(7th Cir. 2016) (internal quotation marks omitted).

      However, the IWPCA narrowly defines wages as “any compensation owed an

employee by an employer pursuant to an employment contract or agreement between

the 2 parties….” 820 ILCS 11/5. “As such, to state a claim under the IWPCA, the

[plaintiffs] are required to demonstrate that they are owed compensation from

defendants pursuant to an employment agreement.” Enger, 812 F.3d at 568, citing

Dominguez v. Micro Ctr. Sales Corp., 2012 WL 1719793 (N.D. Ill. 2012) (“[T]he

IWPCA mandates overtime pay or any other specific kind of wage only to the extent

the parties’ contract or agreement requires such pay.”). As the Seventh Circuit has held,

“the IWPCA provides no substantive relief beyond what the underlying employment

contract requires.” Enger, 812 F.3d at 570.

      Although an employment contract or agreement “under the IWPCA need not be

formal or in writing,” Martinez v. Citizen’s Taxi Dispatch, Inc., 2017 WL 2311231, at

                                           6
*6 (N.D. Ill. 2017), the pleadings need to include more than a conclusory allegation.

For example, in Smith, the court held that the plaintiff’s assertion that “[the parties] had

an ‘agreement’ that Defendants would pay [plaintiff] an hourly wage for time worked

off the clock” did not meet the pleading standards necessary to survive a motion to

dismiss. Smith v. C.H. James Restaurant Holdings, L.L.C., 2012 WL 255806, at *2

(N.D. Ill. 2012). The court emphasized that “[s]uch a conclusory allegation that there

was an agreement is not sufficient to suggest that [plaintiff] and Defendants had the

necessary mutual assent and formed an agreement concerning [plaintiff’s] pay as it

relates to his IWPCA claim.” Id.

       Though Plaintiffs plead details of the penalties assessed against Vann and Walker

and note their lack of consent, they fail to allege any details of the underlying agreement

that provides the basis for their substantive rights under the IWPCA. They simply assert

that “Defendant agreed to pay Plaintiffs…an hourly wage for the time spent at a jobsite

for labor only jobs and/or a fixed rate per job determined by Defendant for other jobs

and/or jobs cancelled by Defendant’s customers at the last minute.” Akin to the

dismissed complaint in Smith, Plaintiffs only set forth conclusory allegations of an

agreement, which do not pass muster on a motion to dismiss. Without more information

concerning the agreement, the Court cannot decipher to what the parties gave their

mutual assent. Accordingly, the Court grants Dolly’s motion to dismiss Plaintiff’s

IWPCA claim.



                                             7
                                  CONCLUSION

      For the aforementioned reasons, the Court grants Dolly’s motion. It is so

ordered.



Dated: 04/24/2019                            ________________________________

                                             Charles P. Kocoras
                                             United States District Judge




                                         8
